1

2

3

4

5

6

7

8

9
                                                                        Honorable Christopher M. Alston
10
                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
11                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

12   In re:                                           )   Chapter 7
                                                      )   Bankruptcy No. 18-12299
13   JASON L. WOEHLER,                                )
                                                      )   STIPULATED ORDER EXTENDING
14                   Debtor(s).                       )   TIME TO OBJECT TO DISCHARGE
                                                      )   OR DISMISS
15
              THIS MATTER having come on regularly before the above-signed Judge of the above-
16
     entitled court, upon the stipulation of Nancy James, the Chapter 7 bankruptcy trustee in the above-
17
     captioned matter, and the debtor, Jason L. Woehler, to extend the deadline for any objections to the
18
     debtor’s discharge or to dismiss for the United States Trustee and the Chapter 7 Trustee only, the
19
     court having considered the motion, now, therefore, it is hereby
20
              ORDERED that the deadline for the United States Trustee and the Chapter 7 Trustee to file
21
     an objection to the debtor’s discharge under Section 727 or a motion to dismiss under Section
22
     707(b)(3) is hereby extended through February 11, 2019.
23
                                    //// END OF ORDER ////
24

25




     STIPULATED ORDER EXTENDING                                             THE LIVESEY LAW FIRM
     TIME TO OBJECT TO DISCHARGE                                            600 Stewart Street, Suite 1908
                                                                            Seattle, WA 98101
     OR DISMISS - 190110cOrd Page 1                                         (206) 441-0826

      Case 18-12299-CMA           Doc 125    Filed 01/10/19     Ent. 01/10/19 14:31:02       Pg. 1 of 2
1
     Presented By:
2
     THE LIVESEY LAW FIRM
3

4           /S/ Rory C. Livesey

5    Rory C. Livesey, WSBA #17601
     Attorney for Trustee
6
     The Livesey Law Firm
7    600 Stewart Street, Suite 1908
     Seattle, WA 98101
8    (206) 441-0826

9    Approved as to Form; Notice of
     Presentation Waived by:
10
     JAMES E. DICKMEYER, P.C.
11

12
            /S/ James E. Dickmeyer
13
     James E. Dickmeyer, WSBA #14318
14   Attorneys for Debtor

15

16

17

18

19

20

21

22

23

24

25




     STIPULATED ORDER EXTENDING                                       THE LIVESEY LAW FIRM
     TIME TO OBJECT TO DISCHARGE                                      600 Stewart Street, Suite 1908
                                                                      Seattle, WA 98101
     OR DISMISS - 190110cOrd Page 2                                   (206) 441-0826

     Case 18-12299-CMA            Doc 125   Filed 01/10/19   Ent. 01/10/19 14:31:02   Pg. 2 of 2
